Dallinger, Judge:
This appeal to reappraisement has been submitted for decision upon an oral stipulation of counsel for the parties hereto to the effect that the export value is the proper basis for the determination of the value of the involved merchandise and that such value was $1.14 per dozen, less shipping charges, marine insurance, consular fee, and ocean freight prepaid, as invoiced, there being no higher foreign value.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value was $1.14 per dozen, less shipping charges, marine insurance, consular fee, and ocean freight prepaid, as invoiced. Judgment will be rendered accordingly.